Citation Nr: 1124633	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-28 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for solar dermatitis.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to January 1989, September 1990 to January 1995, June 2005 to September 2005, and July 16, 2008 to July 31, 2008.  The Veteran also had various other periods of National Guard service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran had a hearing at the RO in Indianapolis in October 2010.  This transcript has been associated with the claims file.


FINDING OF FACT

The Veteran's solar dermatitis is related to his active military service.


CONCLUSION OF LAW

Solar dermatitis was incurred during active military service.  38 C.F.R. §§ 1110, 5107; 38 C.F.R. §§ 3.309, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for solar dermatitis, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran has indicated that he believes his solar dermatitis condition should be service connected because it began while in-service.  See December 2008 claim.

In reviewing the service treatment records, the Board observes a February 2008 Initial Medical Review where the Veteran indicated that he had second degree sunburns on his face, ears, and neck which caused him to have a permanent profile for solar dermatitis.  A July 2008 Statement of Medical Examination indicated that while on active duty the Veteran was exposed to the sun and suffered second degree burns.  At the time of the incident the Veteran stated that while he tried to stay in the shade, he could not completely cover his skin and this resulted in burns to his hands, face, and neck.  A physical profile from July 2008 indicated the Veteran had a permanent, not temporary, condition which required modified sun protective clothing as well as a limitation of exposure to the sun.  A service treatment record from July 2008 noted the Veteran reported a history of severe reactions to sunlight and that he had a profile for the same condition.

Furthermore, even if the Veteran's service treatment records had no defects noted, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  For the reasons discussed below, the Board concludes the Veteran's treatment records and lay statements show continuity of symptomatology.

The Veteran was afforded a VA examination in February 2010 where he reported that he had experienced multiple episodes of redness and swelling of his face and neck when out in the sun.  He also reported that even when wearing sunblock and protective clothing, he suffered a burn approximately every other year.  He had not received treatment in the prior year, but while in-service he reported that he received hydrocortisone injections and sun protection orders.  He indicated that after being in the sun his symptoms included itching, pain, rash, and swelling of his face and neck areas.  He explained to the examiner that his condition limited the amount of time he could spend outside and when he was outdoors he had to wear hats, gloves, and long sleeves to make sure no skin was exposed.

The examiner noted the Veteran had prominent erythematous telangectasias over his central and zygomatic cheeks.  His scalp and neck were noted to have mild diffuse erythema.  His ears had mild erythema and the left ear was reported to have post helix with erythematous fleshy papule.  

The Veteran had a hearing at the RO in Indianapolis, Indiana in October 2010.  At this hearing he reported he suffered from multiple sunburns while in-service.  He reported that his face and neck would swell up and it was difficult to breathe.  He also reported he was issued a boonie cap to help protect from further sunburns.  He indicated that he does not stay outside for more than an hour now and he covers up as much as he can to prevent sun exposure to any parts of his skin.  

The Board observes that the Veteran's lay statements have shown continuity of symptomatology under 38 C.F.R. § 3.303(b).  Therefore, as there is evidence of a diagnosis of solar dermatitis in-service, which was listed in a permanent profile for the Veteran, and he reported that he continues to suffer from this condition and has to take many precautions when going outside, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the Veteran's claim of service connection for solar dermatitis is granted.


ORDER

Entitlement to service connection for solar dermatitis is granted.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


